Citation Nr: 1401026	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a respiratory disorder, to include sleep apnea, allergic rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to March 1992, and from February 1996 to February 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction was subsequently transferred to the RO in San Diego, California.  These issues were previously remanded by the Board in July 2011 for further evidentiary development.  

In March 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the paper claims file, an electronic paperless file (Virtual VA) is also associated with this appeal.  The Board has reviewed the additional evidence within Virtual VA, including an November 2013 "Appellant's Brief" prepared by the Veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the claims of entitlement to service connection for a bilateral knee disorder and a right ankle disorder, these issues were previously remanded by the Board in July 2011.  Specifically, they were remanded so that the Veteran could be scheduled for a VA examination and an opinion could be provided regarding etiology.  The examiner was specifically asked to provide an opinion as to whether or not it was at least as likely as not that either a bilateral knee disability or a right ankle disability manifested during, or as a result of, active military service.  The examiner opined in September 2011 that while the Veteran did suffer from tendonitis of the right ankle and patellar tendonitis and osteoarthritis of the knees, bilaterally, it was less likely than not that any such disability manifested during, or as a result of, active military service.  

However, the examiner failed to address the remaining directives in the Board's July 2011 remand.  The examiner was also asked to offer an opinion as to the likelihood, based on what is medically known about any such diagnosed disorder, including degenerative changes, that any of the Veteran's claimed pathology had its onset within one year of separation from active duty.  The examiner failed to offer any opinion regarding this matter.  Likewise, the examiner failed to address whether any portion of the Veteran's claimed pathology was either causally or etiologically related to his service-connected lumbar spine disability, including by way of aggravation in accordance with 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The examiner did note that the Veteran's lumbar spine disability was the cause of the pain radiating down his right lower extremity.  However, service connection for peripheral neuropathy of the right lower extremity has already been established.  The issue before the Board is whether any other diagnosed disability of the right ankle and bilateral knees is at least as likely as not caused by or aggravated by the service-connected lumbar spine disability.  

In light of the above, the Veteran's claims file must be returned to the September 2011 VA examiner (or if the same examiner is no longer available, to an examiner of similar training and expertise) so that the remaining opinions can be provided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); see also 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Another physical examination of the Veteran is not necessary unless deemed so by the examiner.  

As for the claim of entitlement to service connection for a respiratory disorder, the record indicates that the Veteran failed to report to this examination.  It is unclear why the Veteran failed to report to this examination, as he did report to other examinations scheduled for the same time at the same VA facility.  In a statement dated September 2012, the Veteran indicated that he was not aware that he was scheduled for a respiratory examination and, if he had known about the examination, he would have appeared.  Given the Veteran's willingness to appeal, and the apparent confusion surrounding this examination, it should be rescheduled so that the Veteran has the chance to appear.  The Veteran should be notified that while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As such, a failure to report to this examination could result in his claim being decided without examination.  

Finally, the most recent record of VA treatment associated with Virtual VA is dated November 2011.  Records prepared since that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA medical treatment prepared since November 2011.  Any records that are obtained should be associated with the Veteran's record.  

2.  After obtaining any outstanding treatment records, the Veteran's claims file and a copy of this remand should be forwarded to the examiner that performed the September 2011 VA examination of the knees and right ankle.  If this examiner is no longer available, these items should be forwarded to an examiner of similar training and expertise.  A new physical examination of the Veteran is not required unless deemed necessary by the examiner.  The examiner should review the claims file and prepare an addendum addressing the following:

a.  Whether it is at least as likely as not (a 50% or higher degree of probability that any of the Veteran's diagnosed knee and right ankle disabilities had its onset within one year of his separation from service in March 1992, or within one year of his separation from service in February 1999.  

b.  Whether it is at least as likely as not (a 50% or higher degree of probability) that any of the Veteran's diagnosed knee and right ankle disabilities are proximately due to, or caused by, the Veteran's service-connected lumbar spine disability. 

c.  Whether it is at least as likely as not (a 50% or higher degree of probability) that that any of the Veteran's diagnosed knee and right ankle disabilities have been aggravated by the Veteran's service-connected lumbar spine disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  
A detailed rationale should be provided for all opinions expressed.  In offering any opinion, the examiner should specifically address the Veteran's contentions.  

3.  The Veteran should also be scheduled for an appropriate VA examination in order to determine whether any current respiratory disorder, to include sleep apnea, allergic rhinitis and sinusitis is attributable to his military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should clearly delineate all respiratory disabilities.  After reviewing the evidence of record and examining the Veteran, the examiner should offer an opinion as to the following: 

a.  Whether it is at least as likely as not that (a 50% or higher degree of probability) any currently diagnosed respiratory disorder had its onset during the Veteran's first period of active service from March 1988 to March 1992, including exposure to cold weather in Germany?  If not, is it at least as likely as not that any currently diagnosed respiratory disorder had its onset during the Veteran's second period of active service from February 1996 to February 1999.  

b.  Whether it is at least as likely as not that (a 50% or higher degree of probability) that the Veteran's sleep apnea had its onset during his first period of active service from March 1988 to March 1992?  If not, is it at least as likely as not that the appellant's sleep apnea had its onset during his second period of active service from February 1996 to February 1999?  Is there any etiologic relationship between the sleep apnea and any other respiratory disorder? 
The examiner should provide a detailed rationale for all opinions expressed.  In offering any opinion, the examiner should specifically address the Veteran's contentions.  

4.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If a determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


